PER CURIAM.
Appellants, who were the losing plaintiffs in an automobile negligence case, complain of the lower court’s action in denying their motion for a new trial based upon newly discovered evidence, to wit, the testimony of an eyewitness who could not have been found with due diligence up to the time of trial.
We do not believe that the testimony of this witness necessarily demonstrates that the defendants’ witnesses gave false testimony, and appellants have failed clearly to show that the trial court abused its discretion in finding that the proffered evidence was not such as would probably change the result reached by the jury in the original trial if a new trial were to be granted.
Accordingly, the judgment below is affirmed.
WIGGINTON, Acting C. J., JOHNSON and SACK, JJ., concur.